Citation Nr: 9934137	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a rotator cuff 
injury to the right shoulder, post-operative modified 
Rockwell repair for recurrent dislocation, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
February 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 1998 the veteran raised a claim of an increased 
rating for his service-connected epidermophytosis of the 
right foot.  In November 1998, the veteran indicated in a VA 
Form 9 that he was unable to work.  As these issues have been 
neither procedurally developed nor certified for appellate 
review, the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The Board also notes that the veteran raised a claim in 
October 1998 of service connection for a neck disability as 
secondary to his service connected right shoulder disability.  
Prior to RO adjudication, the veteran submitted a VA Form 9 
in November 1998 in which he contended that his weakened 
right shoulder has caused him to have an accident which 
strained his neck and back.  

In March 1999 the RO denied service connection for a neck 
condition.  There is no indication from the record that the 
veteran has submitted a notice of disagreement with respect 
to this claim.  Therefore, the claim of service connection 
for a neck disability as secondary to a right shoulder 
disability has not been placed in appellate status, and is 
not before the Board at this time.  See 38 C.F.R. §§ 20.200, 
20.201 (1999).  

In the March 1999 decision, the RO noted that the neck claim 
had been previously raised as a claim for service connection 
of an upper back condition.  The veteran's November 1998 
statement contending that his right shoulder weakness had 
resulted in stress on his back and neck indicates that the 
veteran is alleging two separate injuries resulting from his 
right shoulder injury.  Therefore, as the issue of service 
connection for a back disability as secondary to a right 
shoulder disability has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey, supra.


REMAND

The veteran raised, in pertinent part, a claim for an 
increased evaluation of his service-connected right shoulder 
disability in March 1997.  The Board finds that his claim of 
entitlement to an increased evaluation for his right shoulder 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  However, the Board is 
not satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that the most recent VA examination 
regarding the right shoulder disability was conducted in 
September 1997.  Following this examination, the appellant 
raised a claim in June 1998 apparently contending, in 
pertinent part, an increase in his right shoulder condition.  
More significantly, he reported that he had additional 
medical information within the last six months to 
substantiate his claim.  He indicated that he had been 
treated at the VA Outpatient Clinic (VAOPC) in Los Angeles 
from January 1998 to the present.  

While it is not entirely clear from the record, the veteran 
appears to have contended in the June 1998 statement his 
condition had worsened, and he referred to evidence in 
support of this contention that is subsequent to the most 
recent VA examination, which is over two years old.  The duty 
to assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App.  540, 542 (1994).  In this case, the 
veteran indicated in June 1998 that his disability had 
undergone an increase in severity.  Under such circumstances, 
pursuant to its duty to assist, the VA is obligated to obtain 
a new medical examination to obtain evidence necessary to 
adequately determine the current severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle, supra; 38 C.F.R. § 3.327(a) (1999).  

It is also unclear from the record as to whether the RO 
attempted to obtain the VAOPC records beginning from January 
1998.  There is an internal communication dated October 1998 
that refers to an apparent attempt to retrieve VA outpatient 
records; however, it is not entirely clear whether this 
communication encompassed the records referred to by the 
veteran in his June 1998 statement.  The RO should attempt to 
obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain records from the Los 
Angeles VAOPC from January 1998 to the 
present as specified by the veteran in 
his June 1998 statement.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

2.  The RO should schedule the appellant 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his rotator cuff 
injury to the right shoulder, post-
operative modified Rockwell repair for 
recurrent dislocation.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's rotator cuff injury to the 
right shoulder, post-operative modified 
Rockwell repair for recurrent dislocation 
should be accompanied by a complete 
rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
appellant's service- connected disability 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  It is requested 
that the examiner provide explicit 
responses to the following questions:

(a)  Does the service-connected right 
shoulder disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
specifically comment on whether pain is 
visibly manifested upon palpation and 
movement and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(c)  The examiner should address whether 
the service connected disability involves 
only the joint structure, or the muscles 
and nerves.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for rotator cuff 
injury to the right shoulder, post-
operative modified Rockwell repair for 
recurrent dislocation with consideration 
of the provisions of 38 C.F.R. 
§§ 3.321(b), 4.16, 4.40 and 4.45, and the 
holdings in DeLuca as warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


